DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (Figure 1) in the reply filed on 5/9/2022 is acknowledged.
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/21/2020 and 2/2/2021 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 6-9 of U.S. Patent No. 10,759,643, hereinafter referred to as “USP ‘643”. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 1 of the instant Application, Claims 1 and 6 of USP ‘643 disclose each of the claimed features and are therefore patentably indistinguishable from each other.  

Regarding Claims 2-5 and 11 of the instant Application, although the individual features are not explicitly recited in the Claims 1 and 6 of USP ‘643, these features are not viewed as patentably distinguishable over the claimed inventions of Claims 1 and 6 of USP ‘643 (refer to the prior art references below for reference as such features are known and obvious).

Regarding Claims 6-10 of the instant Application, Claims 7-9 of USP ‘643 render the claimed features unpatentable as the claimed features are outlined.  

Regarding Claim 12 of the instant Application, Claims 1 and 6 of USP ‘643 disclose essentially all elements of the claim invention but do not disclose the outlet valve wherein by closing the outlet valve, a level of the cleaning medium in the isolator chamber is adjusted, however, this is not viewed as a patentably distinguishable feature as given the claimed structures of Claims 1 and 6 of USP ‘643, the valve would be capable of such adjustment.

Regarding Claims 19-20 of the instant Application, Claims 7-9 of USP ‘643 render the claimed features unpatentable as the claimed features are outlined.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Liebert (US Patent 5,439,643- cited in IDS).
Regarding Claim 1, Liebert discloses a device (Figure 3) for treating containers (see abstract which discloses sterilizing packages), comprising: 
an isolator chamber (2) where treatment of the containers takes place; 
an outlet (manifold 15 and structures extending to drain valve 36, hereinafter referred to as “15, 36”; see “Annotated View of Figure 3” below) configured to discharge fluids and connected to a floor of the isolator chamber (2 as shown in Figure 3; Col 8, lines 58-61); 
a suction device (9) configured to extract gases from the isolator chamber (2) and connected to the outlet (15, 36; see Col 6, lines 54-59 and note the blower 9 of Figure 3 is clearly configured to perform the same function of the blower 9 of Figure 1); and 
a cleaning-in-place system (39, 34 and conduit thereof) configured to recycle a cleaning medium, clean the isolator chamber (2) with the cleaning medium (via 34) and circulate the cleaning medium (through 15,  33 and 39 and out 34), wherein the cleaning-in-place system (34, 39) is disposed downstream of the outlet (15, 36) in a direction of flow of the cleaning medium (as shown in the “Annotated View of Figure 3” below; note that even though Col 9, lines 19-41 discloses the device heats water and sprays loads (i.e. packages) within the chamber to clean/sterilize the load, it can be readily assumed that the system is clearly capable of performing a cleaning of the chamber itself and further it can be reasonably assumed that in order to clean/sterilize the load, the chamber, itself, must be cleaned/sterilized otherwise the chamber will not perform sterilization of the loads as disclosed); 
wherein:
 the outlet (15, 36) comprises an outlet valve (36; note that the check valve 35 can also be interpreted as the outlet valve) disposed downstream of the connection of the suction device (9) to the outlet (15, 36) in the direction of flow of the cleaning medium (as shown below), and
the outlet valve (36) is configured to close the outlet (15, 36) during intervals between cleanings of the isolator chamber (2; see Col 10, lines 7-15 which discloses opening the valve 36 and therefore the valve must be readily closed during the cleaning and/or treatment of the containers and is clearly capable of being closed immediately prior to and after such cleaning or closed as desired).  


    PNG
    media_image1.png
    450
    578
    media_image1.png
    Greyscale

Annotated View of Figure 3

Regarding Claim 2, Liebert discloses the suction device (9) comprises a suction line (3 and/or bleed line 11 which used to bleed the suctioned gas; note that the blower 9 is readily used to circulate the gas through input manifold 3 and through the bleed line 11 as needed).  

Regarding Claim 3, Liebert discloses a moisture separator (i.e. at sump 37 and connection to manifold 3) configured to separate moisture at the suction device (at 3), wherein the moisture separator (37) is disposed on the outlet (see “Annotated View of Figure 3”; note that the water will readily accumulate at the sump 37 while the gas will circulate and therefore it can be reasonably interpreted that the sump at the connection to the gas manifold 3 is configured to separate moisture).  

Regarding Claim 4, Liebert discloses the suction device (9) comprises an extraction fan (9; note the suction device is disclosed as a “blower” which can be readily assumed as an extraction fan as a structure of a common blower is a fan within a housing and the blower extracts gas from the chamber 2).  

Regarding Claim 5, Liebert discloses the outlet (15, 36) further comprises a pump (33) configured to pump out the cleaning medium (Col 9, lines 14-15).  

Regarding Claim 11, Liebert discloses the suction device (9) and the outlet valve (36) are disposed on different lines (as shown the blower 9 is disposed on the outlet line 15 while the valve 36 is disposed on the drain line 38).  

Regarding Claim 12, Liebert discloses the claimed invention as outlined in the rejection of Claim 1 above and further disclose wherein the outlet (15, 36) comprises an outlet valve (36) disposed downstream of the connection of the suction device (9) to the outlet (15, 36) in the direction of flow of the cleaning medium (see “Annotated View of Figure 3” above), and by closing the outlet valve (36), a level of the cleaning medium in the isolator chamber (2) is adjusted (see Col 9, lines 6-14, 22-26 and Col 10, lines 7-15 which disclose filling water into the chamber and subsequently draining the water via the drain valve and although adjusting the level of water is not explicitly disclosed, it is clear that as long as the drain valve is closed while the water is injected, the level will be able to be adjusted).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Laumer (US PGPUB 2012/0018030), in view of Liebert (US Patent 5,439,643- cited in IDS).

Regarding Claim 1, Laumer discloses a device (1; Figure 1) for treating containers (6), comprising: 
an isolator chamber (31) where treatment of the containers (6) takes place (Para. 0034); 
an outlet (34) configured to discharge fluids and connected to a floor (58) of the isolator chamber (31; Para. 0040); 
a suction device (“suction unit” configured upward at 34; see Para. 0034) configured to extract gases from the isolator chamber (31) and connected to the outlet (34; see Para. 0034); and 
a cleaning-in-place system (“cleaning system”; Paras. 0034, 0042) configured to recycle a cleaning medium (via 34; Para. 0034, 0042), clean the isolator chamber (31 via 35) with the cleaning medium and circulate the cleaning medium, wherein the cleaning-in-place system is disposed downstream of the outlet (34) in a direction of flow of the cleaning medium (as explained in Para. 0042, the cleaning medium is extracted by the outlet 34, reconditioned, recirculated, and applied via 35 per Para. 0034; note Para. 0042 discloses recirculating of cleaning medium to filling valves 5 (Figure 3) and it can be reasonably implied that the same medium is recirculated to “nozzles 35” but in any event, the filling valves 5 are disclosed as supplying cleaning medium to the clean room and therefore performing a cleaning in place operation per Para. 0042); 
wherein:
 the outlet (34) comprises an outlet valve (“valve arrangement”; Para. 0042), and
the outlet valve (“valve arrangement”) is configured to close the outlet (34) during intervals between cleanings of the isolator chamber (31; see Para. 0042 discloses closing the valve when cleaning is accomplished, and further the valve arrangement is clearly capable of closing as claimed).  
	However, Laumer fails to explicitly disclose the outlet valve being disposed downstream of the connection of the suction device to the outlet (34) in the direction of flow of the cleaning medium. 
	Note that in order for the outlet (34) to extract the cleaning medium (per Para. 0034), the “suction unit” must be readily connected to the outlet in an upstream manner relative to the outlet valve in order to perform the extraction during operation and/or cleaning while the valve is closed. Regardless, attention can be brought to the disclosures of Liebert (see the 102 rejections above) as Liebert teaches such an arrangement. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated the suction unit of Laumer such that the outlet valve (“valve arrangement”) is downstream of the connection of the suction unit to the outlet (34) as taught by Liebert as arranging the outlet valve and the suction unit in such a manner will readily allow the gas to be recirculated while the outlet valve remains closed to prevent outside contaminants from entering the isolator chamber while still performing treatments/processing.  

Regarding Claim 2, Laumer, as modified, discloses the suction device (“suction unit”) comprises a suction line (note that some form of suction line must be present or can at least be readily implied in order to route the gas separated per Para. 0034).  

Regarding Claim 3, Laumer, as modified, discloses a moisture separator (“siphon” and “suction unit”) configured to separate moisture at the suction device (“suction unit”), wherein the moisture separator is disposed on the outlet (34; see Para. 0034).  

Regarding Claim 4, Laumer, as modified, discloses essentially all elements of the claimed invention but fails to explicitly disclose the suction device comprises an extraction fan. Liebert teaches the suction device (9) comprising a blower (9) which can be readily implied as a fan or equivalent thereof. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have utilized an extraction fan as taught (or implied) by Liebert as such a fan will effectively perform a pressure change exhibiting the suction as needed. Note further, it would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was effectively filed to have utilized an extraction fan because Applicant has not disclosed that the fan provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the suction unit of Laumer or blower of Liebert because in either instance suction will be applied to extract the gases and/or cleaning medium.
Therefore, it would have been an obvious matter of design choice to modify Laumer to obtain the invention as specified in the claim.

Regarding Claim 5, Laumer, as modified, discloses the outlet (34) further comprises a pump (see “siphon”; Para. 0034) configured to pump out the cleaning medium (Para. 0034; note also the pumped circulation described in Para. 0042).  

Regarding Claims 6 and 7, Laumer, as modified, discloses a closer (“closure unit”; Para. 0034) configured to close the containers (6) in the isolator chamber (31) and a filler (5) configured to fill the containers (6) that are disposed in the isolator chamber (31; Para. 0030).  

Regarding Claim 8, Laumer, as modified, discloses the filler (5) and the closer (“closure unit”) are disposed together in the isolator chamber (31; see Para. 0034 which discloses a “closure unit” can also be integrated into housing 31).  

Regarding Claim 11, Laumer, as modified by Liebert, discloses the suction device (“suction unit”) and the outlet valve (“valve arrangement”) are disposed on different lines (note that the “suction unit” per Para. 0034 is disclosed as extending upwards and therefore can be readily interpreted as on a different line than the outlet valve which is described in Para. 0042 as drawing out the liquid cleaning mediums).  

Regarding Claim 12, Laumer, as modified by Liebert, discloses the claimed invention as outlined in the rejection of Claim 1 above and further disclose wherein the outlet (34) comprises an outlet valve (“valve arrangement”) disposed downstream of the connection of the suction device (“suction unit”) to the outlet in the direction of flow of the cleaning medium (as taught by Liebert), and by closing the outlet valve (“valve arrangement” of 34), a level of the cleaning medium in the isolator chamber (31) is adjusted (as outlined in Para. 0034, the “valve arrangement” acts as a controlled drain and therefore, if the valve is closed (CIP circuit closed), the medium can be continually supplied and accumulate in the chamber and therefore, the level would be adjusted).
Regarding Claim 19, Laumer, as modified, discloses a closer (“closure unit”) configured to close the containers (6) in the isolator chamber (31) and a filler (5) configured to fill the containers (6) that are disposed in the isolator chamber (31; Para. 0034).  

Claims 9, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Laumer (US PGPUB 2012/0018030), in view of Liebert (US Patent 5,439,643- cited in IDS), as applied to Claims 1 and 12, and in further view of Humele (US PGPUB 2011/0219728). 
Regarding Claim 9, Laumer, as modified, discloses essentially all elements of the claimed invention but fails to explicitly disclose the isolator chamber (31) is divided into a filler chamber to accommodate the filler and a closer chamber to accommodate the closer.
Attention can be brought to the teachings of Humele which includes an isolator chamber (sterile room 25; Figure 1) which includes a blow molding unit (4), a filling device (7) and a closing unit (12) arranged therein (Para. 0062) and wherein the isolator chamber (25) can comprise a further sterile room inside of the isolator chamber (25) for individual processes such as the filling by the filling device (7; see the end of Para. 0062).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated different chamber portions/divisions for the filler and closer units of Laumer as taught by Humele. By modifying Laumer in this manner, different degrees of sterilization for different processes can be obtained for example, a higher degree of sterilization can be obtained for filling as taught by Humele (Para. 0062).

Regarding Claims 10 and 20, Laumer, as modified, discloses essentially all elements of the claimed invention but fails to explicitly disclose a preform blowing device configured to stretch blow mold plastic preforms.  
Attention can be brought to the teachings of Humele which includes a device (1; Figure 1) for treating containers (20) including an isolator chamber (sterile room 25; Figure 1) which includes a blow molding unit (4) configured to stretch blow mold plastic preforms (10), a filling device (7) and a closing unit (12) arranged therein (Para. 0057, 0062).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the device of Laumer such that the device also comprises a preform blowing device in combination with its filling device as taught by Humele. By modifying Laumer in this manner to comprise such container making, filling and closing in one chamber, multiple sterilization steps can be disposed of as taught by Humele (see Para. 0015) and further a centralized continuous packaging process of a liquid into a formed container can be readily achieved as taught by Humele (see Paras. 0009-0010). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
- Meyer (USP 5730163-cited in IDS) discloses a device for treating workpieces which comprise a circulation system for circulating cleaning medium and further includes a moisture separator (see 34).
-Malchesky (US Patent 6,558,622), Yokoi (US PGPUB 2010/0196216), Jacobs (US PGPUB 2001/0033805), Gattermeyer (US PGPUB 2013/0233352) disclose a cleaning/sterilizing system comprising an isolator with an outlet and outlet valve and recirculation system.  
-Martensson (US Patent 4,576,792) discloses a container treatment device for sterilizing containers and comprising an outlet, outlet valve, and suction device.
-Van Steen (US PGPUB 2011/0302881) discloses a bottling plant comprising a clean room/container which comprises blow molding, filling and closing stations therein and further teaches a CIP system (See Para. 0056).
- Daeuber (WO 2009/053190) discloses a isolator chamber and a cleaning in place system for cleaning the chamber and valve/suction arrangement. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        6/2/2022